Exhibit 10.60

AMENDMENT NO. 1 TO

COMMON STOCK PURCHASE AGREEMENT

This AMENDMENT NO. 1 (the “First Amendment”) to that certain Common Stock
Purchase Agreement, dated as of June 19, 2006 (the “Agreement”), by and between
Anesiva, Inc. f/k/a Corgentech Inc., a Delaware corporation (the “Company”), and
Azimuth Opportunity Ltd., an international business company incorporated under
the laws of the British Virgin Islands (the “Investor”), is entered into as of
March 24, 2008 (the “First Amendment Date”). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

RECITALS

WHEREAS, Section 2.2 of the Agreement and the definition of “Threshold Price”
provide that the Threshold Price (as defined) shall not be less than $5.00 per
share;

WHEREAS, Section 7.1(i) of the Agreement provides that the Agreement, if not
earlier terminated, will terminate automatically as of July 1, 2008 (i.e., the
first day of the month next following the 24-month anniversary of the Effective
Date);

WHEREAS, the Agreement remains in full force and effect;

WHEREAS, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and

WHEREAS, the Company and the Investor now desire to amend the Agreement to
extend the term of the Agreement by amending and restating Section 7.1(i) as set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this First
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendment of Section 2.2. Effective as of the First Amendment Date,
Section 2.2 of the Agreement shall be amended to add the following to the end of
the table included therein:

“Equal to or greater than $4.00 and less than $5.00             Not to exceed
$300,000             93.00% of the VWAP

  Equal to or greater than $3.00 and less than $4.00             Not to exceed
$250,000             92.50% of the VWAP”

2. Amendment of “Threshold Price” Definition. Effective as of the First
Amendment Date, the definition of “Threshold Price” in Section (jjj) of Annex A
to the Agreement shall be amended and restated to read in its entirety as
follows:

“(jjj) “Threshold Price” is the lowest price at which the Company may sell
Shares during the applicable Pricing Period as set forth in a Fixed Request
Notice (not taking into account the applicable percentage discount during such
Pricing Period determined in accordance with Section 2.2); provided, however,
that at no time shall the Threshold Price be lower than $3.00 per share unless
the Company and the Investor mutually shall agree.”



--------------------------------------------------------------------------------

3. Amendment of Section 7.1(i). Effective as of the First Amendment Date,
Section 7.1(i) of the Agreement shall be amended and restated to read in its
entirety as follows:

“(i) the end of the period through and including March 1, 2010 (the “Investment
Period”),”

4. Continuing Effect of Agreement. Except as expressly set forth in this First
Amendment, all other provisions of the Agreement remain in full force and
effect.

5. Governing Law. This First Amendment shall be governed by and construed in
accordance with the internal procedure and substantive laws of the State of
Delaware, without giving effect to the choice of law provisions of such state.

6. Counterparts. This First Amendment may be executed in counterparts, all of
which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 TO THE
AGREEMENT to be executed and delivered as of the First Amendment Date.

 

Company: ANESIVA, INC. By:   /s/ Jean-Frederic Viret   Name:   Jean-Frederic
Viret   Title:   Vice President and Chief Financial Officer

 

Investor: AZIMUTH OPPORTUNITY LTD. By:   /s/ Deidre M. McCoy   Name:   Deidre M.
McCoy   Title:   Director